OPINION — AG — ** ELECTION — SCHOOL DISTRICT — CANDIDATES ** THE COUNTY ELECTION BOARD SHOULD ASCERTAIN WHICH TWO OFFICES ON THE BOARD OF EDUCATION OF SCHOOL DISTRICTS NO. 47.5 WERE CORRECTLY FILLED FOR REGULAR TERMS IN 1921, 1929, AND 1933; AND IT WILL FOLLOW THAT THOSE SAME TWO OFFICES SHOULD HAVE BEEN FILLED FOR REGULAR TERMS AT THE ELECTION OF 1937, 1941, AND 1945. THESE ARE THE TWO OFFICES THAT SHOULD BE FILLED (FROM THE DISTRICT AT LARGE) FOR REGULAR TERMS AT THE 1949 ELECTION; AND CANDIDATES FOR SAID OFFICES SHOULD FILE THEREFOR, AND THE OFFICES BE PLACED ON THE BALLOT, UNDER NUMERICAL DESIGNATION GIVEN TO SAID OFFICES OR POSITIONS BY THE BOARD OF EDUCATION. CITE: OPINION NO. FEBRUARY 9, 1949 — HODGE, 70 Ohio St. 865 [70-865], 70 Ohio St. 870 [70-870], 70 Ohio St. 866 [70-866], OPINION NO. MARCH 7, 1941 — CRABLE (RICHARD M. HUFF)